DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment received on 18 October 2021 is acknowledged and entered.
Claim 1 has been amended.
Claim 18 has been canceled.
No new claims have been added.
Claims 1-17 are currently pending. 

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, page 13, filed 18 October 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-17 under 35 U.S.C. 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112, 1st paragraph as presented below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the Examiner is unable to locate in the specification, “wherein the web server and the POS device are each configured to distinguish between data that originates in the POS device and is pushed to the website, data that originates in the website and is pushed to the POS, and data that can flow in either direction, and to treat each of the three types of data differently, the web server and the POS device distinguishing between the three types of data by determining whether specific data is at least one of: menu item category, menu item, reservations, events, and daily specials, reservation records, transaction records, or a customer data record.” 
 	The closest description in the specification discloses in [0030] and [0031], 
[0030] With respect to data that originates in the POS device and is pushed to the Website, the following types of data records need to be pushed: Menu Item Category, Menu Item, Reservations, Events, and Daily Specials. Except for the reservation records, this data is master and lookup data, and so most of it does not need to be synchronized immediately. The website administrative user is provided with a function in an administrative console which he can execute 1-2 times per day. This function operates as follows. First, it retrieves a list of new data records and a list of updated records from the POS. Next, for each new record, it retrieves the complete data record and inserts it into the website’s database. Finally, for each updated record, it retrieves the updated data record and updates the website database.

With respect to data that originates in the website and is pushed to the POS, reservation and transaction records are the types of data records that fall into this category. Whenever a customer makes a reservation or places an order (Take Out, Delivery), the website application connects with the POS to send the data. The website first checks the connection to POS and, if the connection is down, it displays an alert message that the connection to back office is down and ask the customer to call a toll free phone number as an alternative. If the connection is up, the website sends the data to POS. To ensure that there is no data lost once the payment has been received, the website keeps a local copy of transaction record. Once synchronization is successful, the transaction data record copy on Website may be deleted. This data is newly data generated on the website side for reservations and sales transactions/orders, and should be synchronized immediately.

	However, it appears in [0030] that there is no “determining” or “distinguishing” step.  The first step appears to be “retrieving a list” and therefore, there is no determining whether specific data is at least one of: menu item category, menu item, reservations, events, and daily specials, reservation records, transaction records, or a customer data record.  Appropriate correction is required.  
As per claims 3-17, Claims 3-17 depend from indefinite claim 1 and incorporate independent claim 1’s indefiniteness issue via that dependency. Therefore, claims 3-17 are indefinite for that reason. 

Prior Art Discussion:
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 2-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per independent claim 1, the best prior art,  
Hendrickson (US PG Pub. 2014/0025540 A1) discloses a system and methods for storing customer purchasing and preference data, enabling a customer to pre-register orders and events, and for vendors to market to the customers using the customers' profiles and GPS location; and when the customer/party arrives at a specific reservation time or within a designated reservation window or when customer's mobile device is in proximity of vendor, the customer may access the reservation order and related promotions that are stored on the server, which communicates with the web-based applications via mobile device, onsite touchscreens, stand-alone kiosk touchscreens, or other methods of accessing the web based profile database located in the customer's possession on/near vendor properties and connected to the server via the Internet, for example; 
2)  Manno (US PG Pub. 2004/0181454 A1) discloses a web-based point-of-sale system where the WPOS employs web-based architecture, thereby employing an in-store web server, and a database connected with the server that allows each client (i.e., each remote POS station) to connect with the server(s);
3)  Ravenel et al. (US PG Pub. 20100042506 A1) discloses a system and method of providing digital media management in a quick service restaurant environment wherein the Digital Media Management Appliance (DMMA) allows POS servers to be used interchangeably and allows for easier software updates related to the management of digital displays and network ordering devices driven by POS server data; and the DMMA may include a synchronization service which allows for real time POS system data to be used to maintain and update digital media within the store; 
4)  Granucci et al. (US PG Pub. 2008/0071587 A1) discloses incentive wireless communication reservations, which transaction data and an indication of a discount can become part of a reservation record via the discount calculation engine; and the information in the reservation record and reservation file can then be recorded in the database.  Further, an analytical tool can be used to analyze the information tracked and recorded; and a reservation 
5)  Lutnick et al. (US PG Pub. 2008/0215382 A1) discloses receiving a request to reserve a service, and when a customer successfully secures a reservation for a virtual table, the system may prompt the customer to submit a menu order with that reservation, the system calculates the total cost of the items; and the customer may pay for the total amount using any number of payment methods (e.g., on-line payment through the system via a credit card, paying by any monetary means upon picking up the menu items); and 
6)  McEvoy (US PG Pub. Pub. No. 2005/0114167 A1) discloses a booking system and method in which a user of a web-based interface requests a booking or order by entering parameters, such as, a name of the restaurant, number of people, date and time. The booking system includes a loyalty points system that rewards frequent users of the booking service where the loyalty points may be exchanged for goods or services according to the loyalty program details. 
	However, Hendrickson et al., Manno, Ravenel et al., Granucci et al. Lutnick et al., and McEvoy, does not disclose or fairly teach:
wherein the web server and the POS device are each configured to distinguish between data that originates in the POS device and is pushed to the website, data that originates in the website and is pushed to the POS, and data that can flow in either direction, and to treat each of the three types of data differently, the web server and the POS device distinguishing between the three types of data by determining whether specific data is at least one of: menu item category, menu item, reservations, events, and daily specials, reservation records, transaction records, or a customer data record.

As per independent claim 1, the best Foreign prior art,  
1)  Falk et al. (CA 2 764 558 A1) discloses payment systems and methods using mobile computing devices which includes the ability to process payments to retail establishments using mobile computing devices.  
 	However, Falk et al. does not disclose or fairly teach:
wherein the web server and the POS device are each configured to distinguish between data that originates in the POS device and is pushed to the website, data that originates in the website and is pushed to the POS, and data that can flow in either direction, and to treat each of the three types of data differently, the web server and the POS device distinguishing between the three types of data by determining whether specific data is at least one of: menu item category, menu item, reservations, events, and daily specials, reservation records, transaction records, or a customer data record.

As per independent claim 1, the best NPL prior art of record,
1)  Thomas, Daniel, “Is mobile ordering the way forward for restaurants?”, 24 September 2010, thecaterer.com, 5 pages, discloses that increasing numbers of hospitality operators are turning to mobile ordering and point-of-sale (POS) systems; and in a recent survey of nearly 500 global hospitality operators by telecoms giant Motorola, 82% reported an increasing importance of mobility within their organization to help drive revenue and improve the customer experience; and 53% of the respondents believe over the next five years, wireless ordering and reservation technologies will provide the greatest impact on the hospitality industry. However, as with any technology implementation, there are a number of challenges in rolling out mobile ordering devices - one of which is to get the user interface on the handheld the same as it is on a touch-screen. Unless restaurants convert their whole operation to handheld units, the two screens must be the same.

Thomas does not disclose or fairly teach:
wherein the web server and the POS device are each configured to distinguish between data that originates in the POS device and is pushed to the website, data that originates in the website and is pushed to the POS, and data that can flow in either direction, and to treat each of the three types of data differently, the web server and the POS device distinguishing between the three types of data by determining whether specific data is at least one of: menu item category, menu item, reservations, events, and daily specials, reservation records, transaction records, or a customer data record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	1)  LaPorte et al. (US PG Pub. 2012/0316950 A1) discloses a system and method or augmentation of retail POS data streams with transaction 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled

 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F. A. N./
Examiner, Art Unit 3628


           /SHANNON S CAMPBELL/           Supervisory Patent Examiner, Art Unit 3628